Kupferman, J.,
dissents in part in a memorandum as follows: While I concur with the majority in its conclusion that the amended complaint should be dismissed, I would grant the plaintiff’s application for leave to serve a further amended complaint in compliance with the previous determination of this court (66 AD2d 707). The plaintiff has attempted to comply with our previous determination in the allegation of paragraph 11. While the other allegations seem to adhere to the original complaint, the essence of this court’s previous determination was that the plaintiff might be free of his arrangement with the city by reason of frustration of purpose if he could establish those allegations. Therefore, the pleading is in substantial compliance. However, it goes further and requests damages, and such allegation should be excised. On the argument, counsel for the plaintiff conceded that there are some allegations, such as the damage claim, that should be eliminated, and accordingly, leave should be given for further pleading. (Cf. Kaminsky v Kahn, 20 NY2d 573, 582-583.)